            Case 1:20-cr-00122-LTS Document 22 Filed 05/27/20 Page 1 of 3


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

UNITED STATES OF AMERICA,

        -v-                                                           No. 20 CR 122-LTS

JIMENEZ,

                 Defendant.

-------------------------------------------------------x

                                               ORDER
                 A status conference is hereby scheduled to occur as a video conference using the

CourtCall platform on June 1, 2020, at 9:00 a.m. As requested, defense counsel will be given

an opportunity to speak with the Defendant by telephone for fifteen minutes before the

proceeding begins; defense counsel should make sure to answer the telephone number that was

previously provided to Chambers at that time.

                 To optimize the quality of the video feed, only the Court, the Defendant, defense

counsel, and counsel for the Government will appear by video for the proceeding; all others will

participate by telephone. Due to the limited capacity of the CourtCall system, only one counsel

per party may participate. Co-counsel, members of the press, and the public may access the

audio feed of the conference by calling 855-268-7844 and using access code 67812309# and PIN

9921299#.

                 In advance of the conference, Chambers will email the parties to provide further

information on how to access the conference. Those participating by video will be provided a

link to be pasted into their browser. The link is non-transferrable and can only be used by

one person; further, it should be used only at the time of the conference because using it at

another time may cause disruptions to other proceedings.




VIDEO PTC SCHD ORD.DOCX                                    VERSION MAY 27, 2020                      1
           Case 1:20-cr-00122-LTS Document 22 Filed 05/27/20 Page 2 of 3


               To optimize use of the CourtCall technology, all those participating by video

   must:

           1. Use the most recent version of Firefox, Chrome, or Safari as the web browser. Do
              not use Internet Explorer.

           2. Use hard-wired internet or WiFi. If using WiFi, the device should be positioned
              as close to the Wi-Fi router as possible to ensure a strong signal. (Weak signals
              may cause delays or dropped feeds.)

           3. Minimize the number of others using the same WiFi router during the conference.

Further, all participants must identify themselves every time they speak, spell any proper names

for the court reporter, and take care not to interrupt or speak over one another. Finally, all of

those accessing the conference — whether in listen-only mode or otherwise — are reminded that

recording or rebroadcasting of the proceeding is prohibited by law.

               In the event that the video conference technology fails to operate successfully, the

hearing will proceed telephonically. To access the telephonic proceeding, the parties must dial

888-363-4734 and enter the access code 1527005, followed by the security code 3420.

(Members of the press and public may call the same number, but will not be permitted to speak

during the conference.) During the call, the participants are directed to observe the following

rules:

           1. Each party should designate a single lawyer to speak on its behalf (including
              when noting the appearances of other counsel on the telephone).

           2. Counsel should use a landline whenever possible, should use a headset instead of
              a speakerphone, and must mute themselves whenever they are not speaking to
              eliminate background noise. In addition, counsel should not use voice-activated
              systems that do not allow the user to know when someone else is trying to speak
              at the same time.

           3. To facilitate an orderly teleconference and the creation of an accurate transcript,
              counsel are required to identify themselves every time they speak. Counsel
              should spell any proper names for the court reporter. Counsel should also take
              special care not to interrupt or speak over one another.

           4. If there is a beep or chime indicating that a new caller has joined while counsel is
              speaking, counsel should pause to allow the Court to ascertain the identity of the

VIDEO PTC SCHD ORD.DOCX                           VERSION MAY 27, 2020                               2
          Case 1:20-cr-00122-LTS Document 22 Filed 05/27/20 Page 3 of 3


               new participant and confirm that the court reporter has not been dropped from the
               call.

               Additionally, video and teleconference participants are reminded of the general

prohibition against photographing, recording, and rebroadcasting of court proceedings.

Violation of these prohibitions may result in sanctions, including removal of court issued media

credentials, restricted entry to future hearings, denial of entry to future hearings, or any other

sanctions deemed necessary by the Court.



               SO ORDERED.

Dated: New York, New York
       May 27, 2020

                                                              /s/ Laura Taylor Swain
                                                              LAURA TAYLOR SWAIN
                                                              United States District Judge




VIDEO PTC SCHD ORD.DOCX                            VERSION MAY 27, 2020                              3
